Title: To Thomas Jefferson from Philippe de Létombe, 5 August 1801
From: Létombe, Philippe de
To: Jefferson, Thomas


Monsieur le Président,
Philadelphie 5 aoust 1801. (v. St.)
Je m’empresse de Vous informer que Rapin m’a remis, avant hier, la lettre dont Vous m’avez honoré le 29 ulto. Mais Vous aurez vû, par celle que J’ai eu l’honneur de Vous écrire le premier du courant, qu’il a trouvé ici cette besogne faite et que des arrangemens, définitifs et conformes à vos vües, avoient été pris deux jours auparavant avec Le Maire. Ils sortent tous deux de chez moi où ils sont convenus de leurs arrangemens ultérieurs. Le premier retournera demain à Washington; le second demeurera ici jusqu’au 1er du mois prochain, jour où il partira pour aller rejoindre Rapin et prendre de Lui des leçons sur ses nouvelles fonctions. J’espère que Vous serez aussi satisfait du second que Vous l’avez été du premier. Chacun trouve son bonheur à Vous plaire. J’avois aussi cru Schroeder moins éligible, attendu les circonstances critiques où il se trouve et c’est pour cela que J’avois prié mon ami, Mr. Flamand, d’épier, pendant mon absence, le moment où Lemaire seroit libre. Mr. Bingham est parti.
Vous daignez me reparler, Monsieur le Président, des remercîmens que Vous dittes me devoir à propos de cette Negociation? Je voudrois que vous fussiez moins modeste et que Je pusse Vous exprimer combien Je trouve de satisfaction à servir un grand homme, même dans les petites choses. Çest moi qui Vous doit mille remercîmens sur cette préférence que Vous avez bien voulu me donner sur des Rivaux qui se seroient empressés à mieux faire. Mais ne mettrez Vous pas le comble à vos bontés en me chargeant de vos commissions pour Paris? Ne voulez Vous point de livres, de nouveautés? N’avez Vous rien à y faire passer? Permettez Moi de Vous dire, comme Pline à Trajan: tuus sum. Je vais avoir l’honneur de Vous accuser la reception de votre dépêche incluse.
Je Vous supplie, Monsieur le Président, de vouloir bien agréér mon profond Respect.
Létombe
 
Editors’ translation
Mister President,
Philadelphia, 5 Aug. 1801 (old style)
I hasten to inform you that Rapin turned over to me, the day before yesterday, the letter with which you honored me on the 29th of last month. But you will have seen, by the one I had the honor of writing to you on the first of the present month, that he found here that task completed and that definitive arrangements, in accordance with your designs, had been made two days before with Lemaire. They have both just left my house where they agreed upon their final arrangements. The first one will go back tomorrow to Washington; the second one will remain here until the first of next month, the day on which he will leave to rejoin Rapin and take lessons from him concerning his new functions. I hope you will be as satisfied with the second one as you have been with the first. Each one finds his happiness in pleasing you. I also had thought Schroeder less eligible, given his present critical circumstances, and that is why I had requested my friend, Mr. Flamand, during my absence, to look out for the moment when Lemaire would be free. Mr. Bingham has left.
You were kind enough, Mister President, to speak again of the thanks you say you owe me concerning that negotiation? I could wish that you were less modest and that I could express to you how much satisfaction I find in serving a great man, even in the small things. I am the one who owes you a thousand thanks for that preference you have kindly shown me over rivals who would have hastened to do better. But will you not put a climax to your kindness by commissioning me to do errands for you in Paris? Do you not wish some books, some novelties? Have you nothing to send there? Allow me to say to you as Pliny did to Trajan: tuus sum. I am going to have the honor of acknowledging receipt of your enclosed dispatch.
I beg you, Mister President, kindly to accept my deep respect.
Létombe
